         Case 1:20-mj-00058-DAR Document 10 Filed 07/07/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :       No. 20-MJ-58
CHRISTOPHER PARRIS,                          :
                                             :
                      Defendant.             :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, hereby respectfully moves the Court for the entry of a protective order
governing the production of discovery by the parties in the above-captioned case. The United
States and counsel for defendant have reached an agreement as to the proposed protective order.
Therefore, the United States is authorized to represent to the Court that the defendant does not
oppose this motion or the entry of the attached protective order.



                                     Respectfully submitted,

ETHAN P. DAVIS                                       MICHAEL R. SHERWIN
Acting Assistant Attorney General                    Acting United States Attorney

By: /s/ Patrick Runkle                       By:     /s/ Peter Lallas
Patrick Runkle                                       Peter Lallas
Trial Attorney                                       N.Y. Bar #4290623
U.S. Department of Justice                           Assistant U.S. Attorney
Consumer Protection Branch                           Fraud and Public Corruption Section
Civil Division                                       555 Fourth Street, NW
601 E Street, NW                                     Washington, D.C. 20530
Washington, D.C. 20579                               Telephone: (202) 252-6879
Telephone: (202) 532-4723




                                                 1
